Citation Nr: 1030726	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic 
low back pain due to degenerative joint disease of the lumbar 
spine prior to December 2, 2002, and an evaluation in excess of 
40 percent thereafter, to include consideration of an extra-
schedular rating and a total disability rating based on the 
unemployability of the individual (TDIU).

(The issue of entitlement to an evaluation in excess of 10 
percent for thrombophlebitis of the left leg, claimed as blood 
clots and swelling in the legs and ankles, is addressed in a 
separate decision.)


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-
at-Law



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 
1991, with confirmed service in the Southwest Asia theatre of 
operations.  She also had additional Reserve service with 
potential periods of active or inactive duty for training that 
are not directly related to the present appeal for an increased 
rating.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in April 2001 and March 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which established the present evaluations 
from which the Veteran now seeks an increase.  Pursuant to a July 
2007 Joint Motion for Partial Remand, the Board's March 2006 
denial of an increased rating for a low back disability was 
remanded to the Board by the Court of Appeals for Veterans Claims 
(Court) in July 2007 for readjudication.  This appeal was subject 
to a prior remand by the Board in June 2008 to ensure compliance 
with due process requirements.  The case has now been returned to 
the Board for further appellate review.  
 
The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

A careful review of the record reveals that additional 
evidentiary development is required before the issues of 
increased ratings for the Veteran's service-connected spine 
disability are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
she is afforded every possible consideration.
In particular, evidence presently of record establishes that the 
Veteran receives disability benefits from the Social Security 
Administration (SSA), records of which are not included in the 
claims file.  VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documents upon which the decision was based.  See Hayes v. Brown, 
9 Vet. App. 67 (1996).  The Veteran's SSA medical records must be 
requested.

The record also establishes that on VA Forms 21-4142 dated in 
July 2005, the Veteran requested assistance in obtaining medical 
records from Green County Hospital and a Dr. Farouqui.  It does 
not appear that these records have been adequately sought or 
obtained.  As VA is on notice that these private medical records 
exist and are potentially relevant to the Veteran's claim, all 
reasonable efforts to associate them with the claims file must be 
undertaken.  38 C.F.R. § 3.159.  

The Board also notes that the most recent VA treatment records 
that have been associated with the claims file appear to be dated 
in October 2008.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.

Subsequently, an additional medical examination and opinion 
should be obtained to determine the current nature and severity 
of the Veteran's service-connected back disability, specifically 
to include consideration of the factors for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), as well as the factors for 
an extraschedular total disability rating based on the 
unemployability of the individual under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's successful claim for 
SSA disability benefits.  

2.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of her service-
connected spine disability, specifically 
to include Dr. Farouqui and Green County 
Hospital as identified by the July 2005 
request within the claims file.  Contact 
any duly identified and authorized 
practitioner to obtain any outstanding 
relevant medical records.  

3.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from October 2008 
forward.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  AFTER completion of the development 
requested above, schedule the Veteran for 
a VA spine examination to determine the 
nature and severity of her service-
connected spine disability.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted. 

The medical examiner is particularly 
advised that in addition to regular rating 
considerations, there are two additional 
legal standards for consideration in the 
present case, to include extraschedular 
rating and a total disability rating based 
on the unemployability of the individual 
(TDIU).  As such, the Board requests that 
the examiner review the claims file in its 
entirety and respond to the following 
questions with as much specificity as 
practicable. 

		(1)  Does the service-connected spine 
disability present factors such as 
"marked interference with employment" or 
frequent periods of hospitalization in 
this case?
	(2)  In your medical opinion, does 
this case present an exceptional or 
unusual disability picture for individuals 
with chronic low back pain due to 
degenerative joint disease of the lumbar 
spine?
	(3)  Is it at least as likely as not 
that this Veteran's service-connected 
spine disability, alone or in conjunction 
with her service-connected 
thrombophlebitis of the left leg, render 
her "unable to secure or follow a 
substantially gainful occupation"?
	(4)  If any of the above questions 
are answered in the affirmative, please 
opine as to an approximate date at which 
that level of severity was met.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

6.  Thereafter, readjudicate the issue of 
increased ratings for the Veteran's 
service-connected spine disability, taking 
care to discuss and distinguish the legal 
standards for extraschedular rating under 
38 C.F.R. § 3.321(b)(1)("...exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment...") and those for 
extraschedular TDIU under 38 C.F.R. 
§ 4.16(b)("...unable to secure and follow a 
substantially gainful occupation...").  If 
the determination remains unfavorable to 
the Veteran, she and her attorney must be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and her attorney  should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The Veteran and her attorney have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


